Exhibit 10.33

 

14590388
06-22-12

 

(2)

 

PROMISSORY NOTE

 

$6,600,000
Chicago, Illinois

 

July 2, 2012

 

1.                                       AGREEMENT TO PAY.  For value received,
GLENVUE H&R PROPERTY HOLDINGS, LLC, a Georgia limited liability company (the
“Borrower”), hereby promises to pay to the order of THE PRIVATEBANK AND TRUST
COMPANY, an Illinois banking corporation (the “Lender”), the principal sum of
$6,600,000 (the “Loan”), or so much of the Loan as may be advanced under and
pursuant to that certain Loan Agreement dated as of even date herewith (the
“Loan Agreement”), executed by and between the Borrower and the Lender, on or
before July 2, 2014 (the “Maturity Date”), at the time and place and in the
manner hereinafter provided, together with interest thereon at the rate or rates
described below, and any and all other amounts which may be due and payable
hereunder or under any of the “Loan Documents” (as defined in the Loan
Agreement) from time to time.  All capitalized terms used and not otherwise
defined in this Note shall have the same meanings as in the Loan Agreement. 
Each disbursement on the Loan made by the Lender, and all payments on account of
the principal and interest thereof, shall be recorded on the books and records
of the Lender and the principal balance as shown on such books and records, or
any copy thereof certified by an officer of the Lender, shall be rebuttably
presumptive evidence of the principal amount owing hereunder.

 

2.                                       INTEREST RATE.

 

2.1                                 Interest Prior to Default.

 

(a)                                  Certain Defined Terms.  In addition to the
terms defined in paragraphs (b) and (c) of this Section and elsewhere in this
Note, for purposes of this Note, the following terms shall have and be subject
to the following respective meanings and provisions:

 

“Applicable Margin” means 4.00%.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which banks are authorized or required to be closed for the conduct of
commercial banking business in Chicago, Illinois.

 

“Floating Rate” means a floating per annum rate of interest equal to the greater
of (i) the Prime Rate, or (ii) 6.00%.  Changes in the Floating Rate to be
charged hereunder based on the Prime Rate shall take effect immediately upon the
occurrence of any change in the Prime Rate.

 

“LIBOR Loan” means any portion of the principal balance of this Note at any time
bearing interest at the LIBOR Rate.

 

--------------------------------------------------------------------------------


 

“LIBOR Loan Request” means a written request by the Borrower which sets forth
the amount and Interest Period for a LIBOR Loan.

 

“Prime Loan” means any portion of the principal amount of this Note bearing
interest at the Floating Rate.

 

“Prime Rate” means the floating per annum rate of interest most recently
announced by the Lender at Chicago, Illinois as its prime or base rate.  A
certificate made by an officer of the Lender stating the Prime Rate in effect on
any given day, for the purposes hereof, shall be conclusive evidence of the
Prime Rate in effect on such day.  The Prime Rate is a base reference rate of
interest adopted by the Lender as a general benchmark from which the Lender
determines the floating interest rates chargeable on various loans to borrowers
with varying degrees of creditworthiness and the Borrower acknowledges and
agrees that the Lender has made no representations whatsoever that the Prime
Rate is the interest rate actually offered by the Lender to borrowers of any
particular creditworthiness.

 

(b)                                 LIBOR Rate.  Except as otherwise expressly
provided in this Note, interest shall accrue on the principal balance of this
Note through the Maturity Date at a rate of interest equal to the greater of
(i) a per annum rate of interest (the “LIBOR Rate”) equal to LIBOR (as defined
in paragraph (c) below) for the relevant Interest Period (as defined in
paragraph (c) below), plus the Applicable Margin, such LIBOR Rate to remain
fixed for such Interest Period, or (ii) 6.00% per annum.

 

(c)                                  Additional Provisions Relating to LIBOR
Rate.  The following provisions shall apply with respect to the LIBOR Rate:

 

(i)                                     At the Loan Opening, the Borrower shall
deliver to the Lender a single LIBOR Loan Request, which shall establish a
single LIBOR Loan in an amount equal to the entire amount of proceeds disbursed
on this Note at the Loan Opening, with an Interest Period of one month.  At the
time of each subsequent disbursement of proceeds disbursed on this Note, the
Borrower shall deliver to the Lender a single LIBOR Loan Request, which shall
establish a single LIBOR Loan in an amount equal to the entire amount of such
disbursement, with an Interest Period of one month.  If on the first day of any
Interest Period more than one LIBOR Loan is outstanding, such multiple LIBOR
Loans shall be combined into a single LIBOR Loan.

 

(ii)                                  If pursuant to the LIBOR Loan Request, the
initial Interest Period of any LIBOR Loan commences on any day other than the
first Business Day of any month, then the initial Interest Period of such LIBOR
Loan shall end on the first day of the following calendar month, notwithstanding
the Interest Period specified in the LIBOR Loan Request, and the LIBOR Rate for
such LIBOR Loan shall be a per annum rate of interest equal to the greater of
(i) LIBOR for an interest period equal to the length of such partial month, plus
the Applicable Margin, or (ii) 6.00%.  Thereafter, each LIBOR Loan shall
automatically renew (a “LIBOR Rollover”) for the Interest Period specified in
the LIBOR Loan Request at the then current LIBOR Rate, except that an Interest
Period for a LIBOR Loan shall not automatically renew with respect to any
principal amount which is

 

2

--------------------------------------------------------------------------------


 

scheduled to be repaid before the last day of the applicable Interest Period,
and any such amounts shall bear interest at the Floating Rate, until repaid.

 

(iii)                               “LIBOR” shall mean a rate of interest equal
to (A) the per annum rate of interest at which United States dollar deposits in
an amount comparable to the amount of the relevant LIBOR Loan and for a period
equal to the relevant Interest Period are offered in the London Interbank
Eurodollar market at 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period (or three Business Days prior to the
commencement of such Interest Period if banks in London, England were not open
and dealing in offshore United States dollars on such second preceding Business
Day), as displayed in the Bloomberg Financial Markets system (or other
authoritative source selected by the Lender in its sole discretion), divided by
(B) a number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), such
rate to remain fixed for such Interest Period, or as LIBOR is otherwise
determined by the Lender in its sole and absolute discretion.  The Lender’s
determination of LIBOR shall be conclusive, absent manifest error.

 

(iv)                              “Interest Period” shall mean, with regard to
any LIBOR Loan, successive one month periods; provided, however, that: (A) each
Interest Period occurring after the initial Interest Period of any LIBOR Loan
shall commence on the day on which the preceding Interest Period for such LIBOR
Loan expires, with interest for such day to be calculated at the LIBOR Rate in
effect for the new Interest Period; (B) whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day; (C) whenever the first day of any Interest Period occurs on a date for
which there is no numerically corresponding date in the month in which such
Interest Period terminates, such Interest Period shall end on the last day of
such month, unless such day is not a Business Day, in which case the Interest
Period shall terminate on the first Business Day of the following month,
provided, however, that so long as the LIBOR Rollover remains in effect, all
subsequent Interest Periods shall terminate on the date of the month numerically
corresponding to the date on which the initial Interest Period commenced; and
(D) if at any time the Interest Period for a LIBOR Loan expires less than one
month before the Maturity Date, such LIBOR Loan shall automatically renew at the
then current LIBOR Rate for an Interest Period terminating on the Maturity Date.

 

(v)                                 If the Lender determines in good faith
(which determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (A) the making or maintenance of any
LIBOR Loan would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, (B) United States dollar deposits in the
principal amount, and for periods equal to the Interest Period, of any LIBOR
Loan are not available in the London Interbank Eurodollar market in the ordinary
course of business, (C) by reason of circumstances affecting the London
Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the LIBOR Rate to be applicable to the relevant LIBOR Loan, (D) the
LIBOR Rate does not

 

3

--------------------------------------------------------------------------------


 

accurately reflect the cost to the Lender of a LIBOR Loan, or (E) a “Default” or
an “Event of Default” (each as defined in Section 5 hereof) has occurred and is
continuing, the Lender shall promptly notify the Borrower thereof and, so long
as any of the foregoing conditions continue, the Lender will have no obligation
to permit any principal of this Note to become a LIBOR Loan.  Following such a
notice by the Lender, each existing LIBOR Loan, at the Borrower’s option, shall
be (1) converted to a Prime Loan on the last Business Day of the then existing
Interest Period, or (2) due and payable on the last Business Day of the then
existing Interest Period, without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrower.

 

(vi)                              If, after the date hereof, a Regulatory Change
(as hereinafter defined) shall, in the reasonable determination of the Lender,
make it unlawful for the Lender to make or maintain any LIBOR Loans, the Lender
will have no obligation to permit any principal of this Note to become a LIBOR
Loan, and in such event, at the Borrower’s option, each existing LIBOR Loan
shall be immediately (A) converted to a Prime Loan on the last Business Day of
the then existing Interest Period or on such earlier date as required by law, or
(B) due and payable on the last Business Day of the then existing Interest
Period or on such earlier date as required by law, all without further demand,
presentment, protest or notice of any kind, all of which are hereby waived by
the Borrower.  As used herein, “Regulatory Change” shall mean the introduction
of, or any change in any applicable law, treaty, rule, regulation or guideline
or in the interpretation or administration thereof by any governmental authority
or any central bank or other fiscal, monetary or other authority having
jurisdiction over the Lender or its lending office.

 

(vii)                           If any Regulatory Change (whether or not having
the force of law) shall (A) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of, or loans by, or any other acquisition of
funds or disbursements by, the Lender; (B) subject the Lender or any LIBOR Loan
to any tax, duty, charge, stamp tax or fee, or change the basis of taxation of
payments to the Lender of principal or interest due from the Borrower hereunder
(other than a change in the taxation of the overall net income of the Lender);
or (C) impose on the Lender any other condition regarding any LIBOR Loan or the
Lender’s funding thereof, and the Lender shall determine (which determination
shall be conclusive, absent manifest error) that the result of the foregoing is
to actually increase the cost to the Lender of making or maintaining any LIBOR
Loan or to reduce the amount of principal or interest received by the Lender
hereunder on any LIBOR Loan, then the Borrower shall pay to the Lender, on
demand, such additional amounts as the Lender shall from time to time determine
are sufficient to compensate and indemnify the Lender for such increased costs
or reduced amounts.

 

2.2                                 Interest After Default.  From and after the
Maturity Date or upon the occurrence and during the continuance of an Event of
Default, interest shall accrue on the unpaid principal balance during any such
period at an annual rate (the “Default Rate”) 5.0% greater than the interest
rate which would otherwise be in effect under the terms of this Note.  However,
in no event shall the Default Rate exceed the maximum rate permitted by law. 
The interest accruing

 

4

--------------------------------------------------------------------------------


 

under this Section shall be immediately due and payable by the Borrower to the
holder of this Note upon demand and shall be additional indebtedness evidenced
by this Note.

 

2.3                                 Interest Calculation.  Interest on this Note
shall be calculated on the basis of a 360-day year and the actual number of days
elapsed in any portion of a month in which interest is due.  If any payment to
be made by the Borrower hereunder shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment.

 

3.                                       PAYMENT TERMS.

 

3.1                                 Payment of Principal and Interest.  Payments
of principal and interest due under this Note, if not sooner declared to be due
in accordance with the provisions hereof, shall be made as follows:

 

(a)                                  On the first day of the month of August 1,
2012, and on the first day of each month thereafter through and including the
month in which the Maturity Date occurs, interest accrued on this Note shall be
due and payable.

 

(b)                                 On the first day of the month of August 1,
2012, and on the first day of each month thereafter through and including the
month in which the Maturity Date occurs, in addition to accrued interest on this
Note payable as provided in paragraph (a) above, a payment of principal on this
Note shall be due and payable in the amount of $10,092.

 

(c)                                  The unpaid principal balance of this Note,
if not sooner paid or declared to be due in accordance with the terms hereof,
together with all accrued and unpaid interest thereon and any other amounts due
and payable hereunder or under any of the Loan Documents shall be due and
payable in full on the Maturity Date.

 

3.2                                 Application of Payments.  Prior to the
occurrence of an Event of Default, all payments and prepayments on account of
the indebtedness evidenced by this Note shall be applied as follows: (a) first,
to fees, expenses, costs and other similar amounts then due and payable to the
Lender, including, without limitation any prepayment premium, exit fee or late
charges due hereunder, (b) second, to accrued and unpaid interest on the
principal balance of this Note, (c) third, to the payment of principal due in
the month in which the payment or prepayment is made, (d) fourth, to any
escrows, impounds or other amounts which may then be due and payable under the
Loan Documents, (e) fifth, to any other amounts then due the Lender hereunder or
under any of the Loan Documents, and (f) last, to the unpaid principal balance
of this Note in the inverse order of maturity.  Any prepayment on account of the
indebtedness evidenced by this Note shall not extend or postpone the due date or
reduce the amount of any subsequent monthly payment of principal and interest
due hereunder.  After an Event of Default has occurred and is continuing,
payments may be applied by the Lender to amounts owed hereunder and under the
Loan Documents in such order as the Lender shall determine, in its sole
discretion.

 

5

--------------------------------------------------------------------------------


 

3.3                                 Method of Payments.  All payments of
principal and interest hereunder shall be paid by automatic debit, wire
transfer, check or in coin or currency which, at the time or times of payment,
is the legal tender for public and private debts in the United States of America
and shall be made at such place as the Lender or the legal holder or holders of
this Note may from time to time appoint in the payment invoice or otherwise in
writing, and in the absence of such appointment, then at the offices of the
Lender at 120 South LaSalle Street, Chicago, Illinois 60603.  Payment made by
check shall be deemed paid on the date the Lender receives such check; provided,
however, that if such check is subsequently returned to the Lender unpaid due to
insufficient funds or otherwise, the payment shall not be deemed to have been
made and shall continue to bear interest until collected.  Notwithstanding the
foregoing, the final payment due under this Note must be made by wire transfer
or other immediately available funds.  With the exception of interest which
under the terms of the Loan Documents is to be paid from a disbursement of
proceeds of the Loan, interest, principal payments and any fees and expenses
owed the Lender from time to time will be deducted by the Lender automatically
on the due date from an account of the Borrower with the Lender.  The Borrower
shall maintain sufficient funds in the account on the dates the Lender enters
debits authorized by this Note.  If there are insufficient funds in the account
on the date the Lender enters any debit authorized by this Note, the debit will
be reversed.

 

3.4                                 Late Charge.  If any payment of interest or
principal due hereunder is not made within five days after such payment is due
in accordance with the terms hereof, then, in addition to the payment of the
amount so due, the Borrower shall pay to the Lender a “late charge” of five
cents for each whole dollar so overdue to defray part of the cost of collection
and handling such late payment.  The Borrower agrees that the damages to be
sustained by the holder hereof for the detriment caused by any late payment are
extremely difficult and impractical to ascertain, and that the amount of five
cents for each one dollar due is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty.

 

3.5                                 Principal Prepayments.  The principal of
this Note may be prepaid, either in whole or in part, at any time and from time
to time, provided that such prepayment is accompanied by payment to the Lender
of all accrued and unpaid interest on this Note as of the date of such
prepayment.  If the principal of this Note is prepaid in whole from the proceeds
of a loan which is insured, guaranteed or extended by any agency of the United
States of America, no prepayment premium or penalty shall be payable in
connection with such prepayment.

 

3.6                                 Loan Fees.  In consideration of the Lender’s
agreement to make the Loan, the Borrower shall pay to the Lender a
non-refundable fee in the amount of $26,400, which shall be due and payable in
full as a condition precedent to any disbursement of proceeds under this Note.

 

4.                                       SECURITY; LOAN DOCUMENTS.  This Note is
secured by the Loan Agreement, the Mortgage, the Assignment of Rents and the
other Loan Documents.  Reference is hereby made to the Loan Agreement, the
Mortgage, the Assignment of Rents and the other Loan Documents (all of which are
incorporated herein by reference as fully and with the same effect as if set
forth herein at length) for a statement of the covenants and agreements
contained therein, a statement of the rights, remedies, and security afforded
thereby, and all matters therein contained.    If any Operator Loan is extended
by the Lender to the Operator, this Note and the

 

6

--------------------------------------------------------------------------------


 

Loan will also be secured by all of the collateral provided to the Lender for
the Operator Loan, and all of the collateral for this Note and the Loan will
also secure the Operator Loan.

 

5.                                       EVENTS OF DEFAULT.  The occurrence of
any one or more of the following events shall constitute an “Event of Default”
under this Note:

 

(a)                                  The failure by the Borrower to pay (i) any
installment of principal or interest payable pursuant to this Note on the date
when due, or (ii) any other amount payable to the Lender under this Note, the
Loan Agreement, the Mortgage or any of the other Loan Documents on the date when
any such payment is due in accordance with the terms hereof or thereof; or

 

(b)                                 The occurrence of any “Event of Default”
under the Loan Agreement, the Mortgage or any of the other Loan Documents.

 

For purposes of this Note, the term “Default” means the occurrence or existence
of any event or circumstance which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

6.                                       REMEDIES.  At the election of the
holder hereof, and without notice, the principal balance remaining unpaid under
this Note, and all unpaid interest accrued thereon and any other amounts due
hereunder, shall be and become immediately due and payable in full upon the
occurrence of any Event of Default.  Failure to exercise this option shall not
constitute a waiver of the right to exercise same in the event of any subsequent
Event of Default.  No holder hereof shall, by any act of omission or commission,
be deemed to waive any of its rights, remedies or powers hereunder or otherwise
unless such waiver is in writing and signed by the holder hereof, and then only
to the extent specifically set forth therein.  The rights, remedies and powers
of the holder hereof, as provided in this Note, the Mortgage and in all of the
other Loan Documents are cumulative and concurrent, and may be pursued singly,
successively or together against the Borrower, any Guarantor hereof, the Project
and any other security given at any time to secure the repayment hereof, all at
the sole discretion of the holder hereof.  If any suit or action is instituted
or attorneys are employed to collect this Note or any part hereof, the Borrower
promises and agrees to pay all costs of collection, including reasonable
attorneys’ fees and court costs.

 

7.                                       COVENANTS AND WAIVERS.  The Borrower
and all others who now or may at any time become liable for all or any part of
the obligations evidenced hereby, expressly agree hereby to be jointly and
severally bound, and jointly and severally:  (i) waive and renounce any and all
homestead, redemption and exemption rights and the benefit of all valuation and
appraisement privileges against the indebtedness evidenced by this Note or by
any extension or renewal hereof; (ii) waive presentment and demand for payment,
notices of nonpayment and of dishonor, protest of dishonor, and notice of
protest; (iii) waive any and all notices in connection with the delivery and
acceptance hereof and all other notices in connection with the performance,
default, or enforcement of the payment hereof or hereunder; (iv) waive any and
all lack of diligence and delays in the enforcement of the payment hereof;
(v) agree that the liability of the Borrower and each guarantor, endorser or
obligor shall be unconditional and without regard to the liability of any other
person or entity for the payment hereof, and shall not in any manner be

 

7

--------------------------------------------------------------------------------


 

affected by any indulgence or forbearance granted or consented to by the Lender
to any of them with respect hereto; (vi) consent to any and all extensions of
time, renewals, waivers, or modifications that may be granted by the Lender with
respect to the payment or other provisions hereof, and to the release of any
security at any time given for the payment hereof, or any part thereof, with or
without substitution, and to the release of any person or entity liable for the
payment hereof; and (vii) consent to the addition of any and all other makers,
endorsers, guarantors, and other obligors for the payment hereof, and to the
acceptance of any and all other security for the payment hereof, and agree that
the addition of any such makers, endorsers, guarantors or other obligors, or
security shall not affect the liability of the Borrower, any guarantor and all
others now liable for all or any part of the obligations evidenced hereby.  This
provision is a material inducement for the Lender making the Loan to the
Borrower.

 

8.                                       GENERAL AGREEMENTS.

 

8.1                                 Incorporation of Section 12.2 of Loan
Agreement.  The provisions of Section 12.2 of the Loan Agreement are hereby
incorporated into and made a part of this Note.

 

8.2                                 Usury and Truth in Lending.  The Loan is a
“business loan” within the meaning of subparagraph (1)(c) contained in
Section 205/4 of Chapter 815 of the Illinois Compiled Statutes, as amended.  The
Loan is an exempted transaction under the Truth In Lending Act, 12 U.S.C. §1601
et seq., as amended.  The Loan does not, and when disbursed will not, violate
the provisions of the usury laws of the State, any consumer credit laws or the
usury laws of any state which may have jurisdiction over this transaction, the
Borrower or any property securing the Loan.

 

8.3                                 Time.  Time is of the essence hereof.

 

8.4                                 Governing Law.  This Note is governed and
controlled as to validity, enforcement, interpretation, construction, effect and
in all other respects by the statutes, laws and decisions of the State of
Illinois, without regard to its conflict of laws provisions.

 

8.5                                 Entire Agreement; Amendments.  This Note
sets forth all of the covenants, promises, agreements, conditions and
understandings of the parties relating to the subject matter of this Note, and
there are no covenants, promises, agreements, conditions or understandings,
either oral or written, between them other than as are herein set forth.  The
Borrower acknowledges that it is executing this Note without relying on any
statements, representations or warranties, either oral or written, that are not
expressly set forth herein.  This Note may not be changed or amended orally but
only by an instrument in writing signed by the party against whom enforcement of
the change or amendment is sought.

 

8.6                                 No Joint Venture.  The Lender shall not be
construed for any purpose to be a partner, joint venturer, agent or associate of
the Borrower or of any lessee, operator, concessionaire or licensee of the
Borrower in the conduct of its business, and by the execution of this Note, the
Borrower agrees to indemnify, defend, and hold the Lender harmless from and
against any and all damages, costs, expenses and liability that may be incurred
by the Lender as a result of a claim that the Lender is such partner, joint
venturer, agent or associate.

 

8

--------------------------------------------------------------------------------


 

8.7                                 Disbursement.  This Note has been made and
delivered at Chicago, Illinois and all funds disbursed to or for the benefit of
the Borrower will be disbursed in Chicago, Illinois.

 

8.8                                 Joint and Several Obligations; Successors
and Assigns.  If this Note is executed by more than one party, the obligations
and liabilities of each Borrower under this Note shall be joint and several. 
This Note shall be binding upon and enforceable against each Borrower and their
respective successors and assigns.  This Note shall inure to the benefit of and
may be enforced by the Lender and its successors and assigns.

 

8.9                                 Severable Provisions.  If any provision of
this Note is deemed to be invalid by reason of the operation of law, or by
reason of the interpretation placed thereon by any administrative agency or any
court, the Borrower and the Lender shall negotiate an equitable adjustment in
the provisions of the same in order to effect, to the maximum extent permitted
by law, the purpose of this Note, and the validity and enforceability of the
remaining provisions, or portions or applications thereof, shall not be affected
thereby and shall remain in full force and effect.

 

8.10                           Interest Limitation.  If the interest provisions
herein or in any of the Loan Documents shall result, at any time during the
Loan, in an effective rate of interest which, for any month, exceeds the limit
of usury or other laws applicable to the Loan, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice between or by any party hereto, be applied upon
principal immediately upon receipt of such monies by the Lender, with the same
force and effect as though the payer has specifically designated such extra sums
to be so applied to principal and the Lender had agreed to accept such extra
payment(s) as a premium-free prepayment.  Notwithstanding the foregoing,
however, the Lender may at any time and from time to time elect by notice in
writing to the Borrower to reduce or limit the collection to such sums which,
when added to the said first-stated interest, shall not result in any payments
toward principal in accordance with the requirements of the preceding sentence. 
In no event shall any agreed to or actual exaction as consideration for this
Loan transcend the limits imposed or provided by the law applicable to this
transaction or the maker hereof for the use or detention of money or for
forbearance in seeking its collection.

 

8.11                           Assignability.  The Lender may at any time assign
its rights in this Note and the Loan Documents, or any part thereof and transfer
its rights in any or all of the collateral, and the Lender thereafter shall be
relieved from all liability with respect to such collateral.  In addition, the
Lender may at any time sell one or more participations in this Note.  The
Borrower may not assign its interest in this Note, or any other agreement with
the Lender or any portion thereof, either voluntarily or by operation of law,
without the prior written consent of the Lender.

 

9.                                       NOTICES.  All notices required under
this Note will be in writing and will be transmitted in the manner and to the
addresses required by the Loan Agreement, or to such other addresses as the
Lender and the Borrower may specify from time to time in writing.

 

10.                                 LITIGATION PROVISIONS.

 

10.1                           Consent to Jurisdiction.  THE BORROWER CONSENTS
AND SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN

 

9

--------------------------------------------------------------------------------


 

CHICAGO, ILLINOIS, AND OF ANY STATE OR FEDERAL COURT LOCATED OR HAVING
JURISDICTION IN THE COUNTY IN WHICH THE PROJECT IS LOCATED, IN WHICH ANY LEGAL
PROCEEDING MAY BE COMMENCED OR PENDING RELATING IN ANY MANNER TO THIS NOTE, THE
LOAN OR ANY OF THE OTHER LOAN DOCUMENTS.

 

10.2                           Consent to Venue.  THE BORROWER AGREES THAT ANY
LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT AGAINST THE BORROWER IN ANY STATE OR FEDERAL COURT
LOCATED IN CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING
JURISDICTION IN THE COUNTY IN WHICH THE PROJECT IS LOCATED.  THE BORROWER WAIVES
ANY OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO
TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

10.3                           No Proceedings in Other Jurisdictions.  THE
BORROWER AGREES THAT IT WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE
LENDER RELATING IN ANY MANNER TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN
CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS COMMENCED BY THE LENDER AGAINST
THE BORROWER IN A COURT IN ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH
LEGAL PROCEEDING.

 

10.4                           Waiver of Jury Trial.  THE BORROWER HEREBY WAIVES
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN OR ANY OF
THE OTHER LOAN DOCUMENTS.

 

11.                                 CUSTOMER IDENTIFICATION - USA PATRIOT ACT
NOTICE; OFAC AND BANK SECRECY ACT.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and the Lender’s policies
and practices, the Lender is required to obtain, verify and record certain
information and documentation that identifies the Borrower, which information
includes the name and address of the Borrower and such other information that
will allow the Lender to identify the Borrower in accordance with the Act.  In
addition, the Borrower shall (a) ensure that no person who owns a controlling
interest in or otherwise controls the Borrower or any subsidiary of the Borrower
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loan to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause any of its subsidiaries to
comply, with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as
amended.

 

12.                                 EXPENSES AND INDEMNIFICATION.  The Borrower
shall pay all costs and expenses incurred by the Lender in connection with the
preparation of this Note and the Loan Documents, including, without limitation,
reasonable attorneys’ fees and time charges of

 

10

--------------------------------------------------------------------------------


 

attorneys who may be employees of the Lender or any affiliate or parent of the
Lender.  The Borrower shall pay any and all stamp and other taxes, UCC search
fees, filing fees and other costs and expenses in connection with the execution
and delivery of this Note and the other instruments and documents to be
delivered hereunder, and agrees to save the Lender harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.  The Borrower hereby authorizes the
Lender to charge any account of the Borrower with the Lender for all sums due
under this Section.  The Borrower also agrees to defend (with counsel
satisfactory to the Lender), protect, indemnify and hold harmless the Lender,
any parent corporation, affiliated corporation or subsidiary of the Lender, and
each of their respective officers, directors, employees, attorneys and agents
(each an “Indemnified Party”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and distributions of any kind or nature (including, without
limitation, the disbursements and the reasonable fees of counsel for each
Indemnified Party thereto, which shall also include, without limitation,
attorneys’ fees and time charges of attorneys who may be employees of the
Lender, any parent corporation or affiliated corporation of the Lender), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Note or any of the Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Note and the Loan Documents, the making or issuance and management of the Loan,
the use or intended use of the proceeds of this Note and the enforcement of the
Lender’s rights and remedies under this Note, the Loan Documents any other
instruments and documents delivered hereunder, or under any other agreement
between the Borrower and the Lender; provided, however, that the Borrower shall
not have any obligations hereunder to any Indemnified Party with respect to
matters caused by or resulting from the willful misconduct or gross negligence
of such Indemnified Party.  To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, the Borrower shall satisfy such undertaking to the maximum
extent permitted by applicable law.  Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Borrower, shall be added to the obligations of the Borrower
evidenced by this Note and secured by the collateral securing this Note.  The
provisions of this Section shall survive the satisfaction and payment of this
Note.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the day and year first above written.

 

 

GLENVUE H&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

- AdCare Glenvue H&R Property Holdings, LLC Owner Loan Note -

- Signature Page –

 

--------------------------------------------------------------------------------